Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 1 of 21



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                   Case Number:__________________-CIV-_____________________

  RAYMOND T. MAHLBERG,
           Plaintiff,
  v.
  TOM JAMES COMPANY,

           Defendant.
  ________________________________/

                          COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

       COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

       through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant

       to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

       12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations.

       Plaintiff state as follows:

                            INTRODUCTION AND NATURE OF THE ACTION

        1. This Court has jurisdiction over this case based on federal question jurisdiction, as

       provided in 28 U.S.C. §1331 and the provisions of the ADA.

        2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

       assistance through screen-reading software to read website content using his computer.

       Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined

       by ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                   1
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 2 of 21



     3. In the statutory text, Congress determined that "individuals with disabilities continually

     encounter various forms of discrimination," including "communication barriers". 42 U.S.C.

     § 12182(a).

     4.Defendant’s adjunct website https://www.tomjames.com/ and specifically the Florida

     website https://www.tomjames.com/ (the “Website” or Defendant’s website) is not fully or

     equally accessible to blind or visually impaired consumers in violation of the “ADA.” As

     a result, Plaintiff seeks a permanent injunction to cause a change in TOM JAMES

     COMPANY (“Defendant” or “TOM JAMES”) policies, practices and procedures so that

     Defendant’s website will become, and remain, accessible to blind. Plaintiff seeks injunctive

     relief, attorneys’ fees and costs, including, but not limited to, court costs and expert fees,

     pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.

     §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202

     as well as ADA 28 CFR Part 36 Regulations.

     5. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

     overcome barriers in communicating with people who have visual and hearing

     impairments, among other things. See 42 U.S.C. 12103(1).

     6. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

     III regulations require public accommodations to "furnish appropriate auxiliary aids and

     services where necessary to ensure effective communication with individuals with

     disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

     software," "magnification software," and "accessible electronic and information

     technology" as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).




                                                   2
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 3 of 21



      7. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

      Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

      maintain, and operate its website https://www.tomjames.com/ and mobile application

      MyTomJames to be fully and equally accessible to and independently usable by Plaintiff,

      constitutes in Defendants’ denial of full and equal access to its website, and therefore denial

      of its products and services offered thereby in conjunction with its physical location(s),

      resulting in a violation of Plaintiff’s rights under the Americans with Disabilities Act

      (“ADA”).

      8. Defendant’s website https://www.tomjames.com/ (the “Website” or Defendant’s

      website). Defendant owns and operates the website and TOM JAMES Company stores that

      are in Florida.

      9. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in Orlando,

      Florida brings this action under the Americans with Disabilities Act in Federal Court. 8.

      Blind and visually impaired citizens must use screen reading software 1 or other assistive

      technologies in order to access website content.

      10. Plaintiff cannot use his computer and mobile device browser without the assistance of

      appropriate and available screen reader software to understand websites.

      11. Defendant’s Website contains digital source code barriers where screen-readers for the

      blind do not work.

      12. This case arises out of the fact that Defendant TOM JAMES COMPANY has operated

      its business in a manner and way that effectively excludes individuals who are visually


  1
   “screen reader” is a software application that enables people with severe visual impairments to use a computer.
  Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
  dialogue boxes, files and folders.


                                                         3
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 4 of 21



     impaired from access to Defendants’ https://www.tomjames.com/ website based upon

     Defendant’s failure to provide auxiliary aids and services for effective communications.

     13. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

     14. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

     effectively and timely such that allowing access to Defendants’ various business locations;

     as such impediment as rendered Defendants’ physical places of accommodation not fully

     accessible to the visually impaired.

     15. Plaintiff has attempted to access Defendant’s Website in the past and intends to continue

     to attempt to access Defendant’s Website https://www.tomjames.com/.

     16. However, unless Defendant is required to eliminate the access barriers at issue and

     required to change its policies so that access barriers do not reoccur on Defendant’s Website

     https://www.tomjames.com/, Plaintiff will continue to be denied full access to the TOM

     JAMES’s website.

                                   JURISDICTION AND VENUE

     17. Plaintiff resides in Orlando, Florida and regularly goes shopping in Orlando and Miami

     area. Venue is proper where a substantial part of the events giving rise to the claims

     occurred and Defendant has several stores in the Southern District of Florida. Thus,

     pursuant to 28 U.S.C. §1391(b), Venue is proper in the Southern District of Florida.

     Personal jurisdiction exists when the Defendant purposefully availed itself of the

     conducting activities within the forum State.

     18. Plaintiff’s claims asserted herein arose in this judicial district.

     19. Plaintiff is a resident of Orlando, FL 32817. Plaintiff goes to Miami in a regular basis

     to visit friends and take care of his health. Plaintiff was told that there are TOM JAMES



                                                     4
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 5 of 21



     CO. Tom James clothier in Orlando, Boca Raton and Miami FL. Plaintiff is specially

     interested in the clothier in Miami, due to friend’s recommendation.

     20. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

     Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination

     which includes equal access and effective communications with Defendants’ business. This

     Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

     21. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

     committing the acts or omissions alleged herein in the Southern District of Florida that

     caused injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of

     the acts and omissions giving rise to Plaintiff’s claims occurred in the Southern District of

     Florida. Specifically, on several separate occasions, Plaintiff has been denied the full use

     and enjoyment of the facilities, goods, and services of Defendant’s website in Orange

     County and Dade County, Florida. The access barriers Plaintiff encountered on Defendant’s

     website have caused a denial of Plaintiff’s full and equal access multiple times in the past,

     and now deter Plaintiff on a regular basis from accessing Defendant’s website. Plaintiff

     would like to become Defendant’s patron and access the Defendant’s website to benefit of

     Defendant’s men merchandise and custom-tailored apparel services in the near future but

     the barriers Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full and

     equal enjoyment of goods and services offered at Defendant’s brick-and mortar stores.

     Defendant TOM JAMES Company is authorized to conduct, and is conducting, business

     within the State of Florida and within the jurisdiction of this court.




                                                    5
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 6 of 21



                                           THE PARTIES

     22. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

     Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he

     has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

     implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602,

     §802(h). Plaintiff suffered an assault to the back of his head in 2004 which caused damage

     and atrophy of the optic nerve, and as a consequence, is legally blind. Plaintiff is a legally

     blind individual who has a physical impairment that substantially limits the major life

     activity of seeing. Accordingly, he has a disability within the meaning of 42 U.S.C. § 12102

     and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

     meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff

     cannot use the computer without the assistance of a screen reader software. Mahlberg is a

     proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job Access

     With Speech," is the most popular screen reading software for Windows-based computers.

     For screen-reading software to work, the information on a website or on a mobile

     application must be capable of being rendered into text. Usually, this means that graphics

     and embedded hyperlinks must include alternative text (known as "alt-text")—a description

     of the image that appears when a cursor floats over it or screen-reading software detects it.

     23. TOM JAMES COMPANY is a Foreign Profit Corporation. Defendant is the owner

     and operator of a chain of stores under the brand name Tom James and his fashion

     merchandise is distributed in his website and hundred location retailers worldwide.

     24. Defendant is the owner and operator of a chain of stores under the brand name TOM

     JAMES and operates in 37 states with more than 100 stores, twelve of them just in Florida.



                                                   6
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 7 of 21



     Defendant has stores located in Orange County, Florida at 151 Southhall Lane, Maitland,

     FL 32751 and one in Miami at 4770 Biscayne Blvd, one in Boca Raton 1499 W Palmetto

     Park Blvd. Each store has a dedicated tailor that the client can schedule an appointment and

     consult with the clothier. Tom James offers ready to use but also made-to measure custom

     suits and shirts.

     25. Plaintiff believes, and thereon alleges, that defendants TOM JAMES corporate affiliates

     and/or related entities, actively engaged in the sale of apparel in various states and

     throughout the country, including Florida.

     26. Plaintiff is further informed that said companies are organized and existing under, and

     by virtue of, the laws of the state of Florida. Defendant’s headquarters and principal

     corporate offices located in Franklin, Tennessee TN 37067. Said Defendant entities will

     hereinafter collectively be referred to as “TOM JAMES” “the Defendant Company” or,

     where appropriate, “Defendant.”

                                              FACTS

     27. Defendant is defined as a “Public Accommodation" within meaning of Title III because

     Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

     clothing store, hardware store, shopping center, or other sales or rental establishment,” 42

     U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).

     28. Each of Defendant’s TOM JAMES’s stores are open to the public and each is a place

     of Public Accommodation subject to the requirements of Title III of the ADA and its

     implementing regulation as “[A] bakery, grocery store, clothing store, hardware store,

     shopping center, or other sales or rental establishment,” as defined by 42 U.S.C.

     §12181(7)(E); §12182, and 28 C.F.R. Part 36.



                                                  7
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 8 of 21



     29. Tom James stores offer for sale to the general public men and women custom-tailored

     apparel and ready to wear clothing.

     30. Defendant has control over its website and mobile application, manages and supervises

     his web pages, including image and data content. Defendant owns and operate the domain

     name https://www.tomjames.com that is configured for use by mobile devices such as

     smartphones, as well as regular computer laptops and desktops to access Defendant’s

     website.

     31. One of the functions of Defendant’s website (available in mobile or computer version)

     is to provide the public information on the various locations of Defendant’s stores that sell

     merchandise, schedule appointment with your personal tailor, and sell gift cards. The other

     function of the website is to sell ready-to-use apparel merchandise.

     32. Defendant’s Website is offered by Defendant as a way for the public to communicate

     with TOM JAMES merchandise. Defendant’s Website also permits the public to register

     and create an account allows the general public to order and purchase apparel, provides

     information about its products, and (among other things) provides customer service, locate

     stores, shop clothes (https://www.tomjames.com/shop/) and connect with a clothier

     (https://www.tomjames.com/contact/get-started.aspx) for custom-made suits and dress

     shirts.

     33. The Website is an integral part of the goods and services offered by Defendant’s store,

     because website and physical stores are heavily integrated, since the website allows the

     public the ability to locate Defendant’s stores, retail locations and sells merchandise.




                                                   8
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 9 of 21



     34. The website is an extension of defendant’s physical stores. By this nexus, between the

     store and the Website is characterized as a Place of Public Accommodation pursuant to

     Title III, 42 U.S.C. §12181(7)(E) of the ADA.

     35. Plaintiff is a customer of TOM JAMES clothing merchandise thru his inquiries to the

     website and the stores proximity to his home. Plaintiff learned that there are several TOM

     JAMES’s stores in his area.

     36. As a result of Plaintiff being legally blind, before he embarks on any venture from his

     home, he studies the location where he is seeking to patronize through using the internet.

     In the case of Plaintiff’s investigation of TOM JAMES’s store locations, Plaintiff went to

     defendant’s Website to learn (1) how to navigate to and from TOM JAMES’s store

     locations; (2) to shop online and pickup at the store ; (3) how it works the custom-made

     suits; (4) how to connect to the clothier; (5) buy a gift-card; (6) privacy policy and (7)

     accessibility policy.

     37. Like most consumers, Plaintiff accesses numerous websites at a time to compare

     features, models, quality and prices.

     38. During the plaintiff’s several visits to the website using JAWS (computer) and

     Voiceover (mobile) occurring in September 28, 2019 and the last in October 20, 2019, the

     plaintiff encountered multiple access barriers that denied the plaintiff full and equal access

     to the facilities, goods and services offered to the public and made available to the public;

     and that denied the plaintiff the full enjoyment of the facilities, goods, and services of the

     website, as well as to the facilities, goods, and services of Defendant’s locations in Florida.

     39. Plaintiff was impeded to patronize TOM JAMES stores by Plaintiff being unable to

     learn about TOM JAMES location addresses, hours, schedule appointment for custom-



                                                   9
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 10 of 21



     made suits; shop online for ready-to-wear available online for sale, and the ability to create

     an online account, read the Return and Privacy Policy, among other things readily available

     to sighted individuals.

     40. Plaintiff called Defendant TOM JAMES store to inquire about custom-tailored apparel

     as well to find the location of stores in Miami and Orlando. However, Defendant’s

     representative failed to fully assist Plaintiff and referred him to its Website.

     41. Following communications with Defendant’s representative, Plaintiff attempted to

     utilize Defendant’s Website as instructed by Defendant’s representative.

     42. Plaintiff buys clothing online and at the store in a regular basis from several brands.

     Plaintiff wants to buy custom-tailored clothing from Defendant, however Defendant’s

     Website was inaccessible, so Plaintiff could not (among other things):

            a.          How works TOM JAMES’s custom-tailored suits;

            b.          Locate TOM JAMES’s store;

            c.          Shop online the TOM JAMES ready to wear apparel;

            d.          Buy TOM JAMES’ gift card;

            e.          Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

     mobile and computer website which would direct him to a webpage with contact

     information for disabled individuals who have questions, concerns, or who are having

     difficulties communicating with the business. However, Plaintiff was unable to do so

     because no such link or notice was provided on Defendant’s website.

                          AMERICAN WITH DISABILITIES ACT

     43. The failure to access the information needed precluded Plaintiff’s ability to patronize

     TOM JAMES stores because, as a blind individual, Plaintiff needs to plan his outings out



                                                   10
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 11 of 21



      in detail in order to have the proper financing for a venture, and insure that he arrives at a

      given location.

      44. Title III provides that “no individual shall be discriminated against on the basis of

      disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in

      Title III, the term “public accommodation” includes a “grocery store.” Id. § 12181(7)(E).

      Defendant TOM JAMES owns and operates stores, the TOM JAMES Company.

      45. Technology evolves, in these days, consumers are doing most of their shopping online.

      Defendant’s provision of an e-commerce website is an essential part of the services offered

      and is no different than the customer service to the public as part of TOM JAMES stores

      services, privileges and benefit to the public.

      46. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

      Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

      services where necessary to ensure effective communication with individuals with

      disabilities.”

       47. By this nexus, the website https://www.tomjames.com and its mobile app are

      characterized as an intangible service, privilege and advantage provided by TOM JAMES

      a place of Public Accommodation (TOM JAMES’s stores) as defined under the ADA, and

      thus its website is an extension of TOM JAMES services, privileges and advantages made

      available to the general public by Defendant through its retail brick and mortar stores.

      48. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

      Internet Applications (ARIA) software language and Universal design 2. This means that


  2
   Following universal design principles in creating a website provides access to all users regardless of their abilities,
  their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
  design of products and environments to be usable by all people, to the greatest extent possible, without the need
  for adaption or specialized design.” Kalbag, Laura (2017).

                                                            11
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 12 of 21



      images and embedded hyperlinks must include alternative description text (known under

      WCAG "alt-text")3—a description of the image that the software detects and reads out loud.

      49. Plaintiff’s expectation of participating in TOM JAMES website, services and privileges

      was eliminated since he could not access Defendant’s https://www.tomjames.com website

      and MyTomJames mobile application                 to avail himself of the latest services which

      Defendant offers to the public.

      50. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

      of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

      regular basis from accessing Defendant’s website https://www.tomjames.com.

      51. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

      in   the    near    future    but    the   barriers      Plaintiff   encountered     on    Defendant’s

      https://www.tomjames.com website and mobile application have impeded Plaintiff’s full

      and equal enjoyment of goods and services offered at Defendant’s brick-and mortar stores.

      52. The fact that Plaintiff could not access the Defendant’s Website and could not

      comprehend the electronic pages contained therein, left Plaintiff excluded from accessing

      TOM JAMES stores, goods and services available from Defendant and further left him with

      the feeling of segregation, rejection, isolation, and unable to participate in his own

      business affairs (such as in this case purchasing organic groceries and wellness products)

      in a manner equal to that afforded to others who are not similarly disabled.




  3.The World Wide Web Consortium (the principal standards-setting body for the web) has issued a set of "Web
  Content Accessibility Guide-lines" (WCAG) to assist developers in making their websites accessible to blind people
  and other individuals with disabilities.

                                                          12
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 13 of 21



     53. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

     and inhibited Plaintiff’s access to Defendants physical store locations. Plaintiff has suffered

     as a result and has suffered particularized harm and an injury in fact.

     54. Plaintiff cannot make proper arrangements for transportation of himself to the TOM

     JAMES’s store locations without the ability to know in advance the TOM JAMES’s

     merchandise, goods and services which service is available online through Defendant’s

     Website. Plaintiff also faces a great degree of uncertainty of how to physically travel to

     Defendant’s TOM JAMES’s store location in Orlando, and or in Miami, Florida, Plaintiff

     is effectively denied the ability to physically travel to Defendant’s TOM JAMES’s store.

     55. Plaintiff has a concrete plan to purchase TOM JAMES’s brand merchandise when he

     is treated like other members of the public. Consequently, the Plaintiff is unable to

     determine the cost of Defendant’s goods and services, including becoming informed about

     the TOM JAMES’s brand merchandise available for purchase.

     56. By denying Plaintiff the opportunity to comprehend TOM JAMES’s Website and

     mobile application therein due to Plaintiff’s disability (visual impairment), Defendant has

     denied Plaintiff the opportunity to participate in or benefit from Defendant’s goods and

     services as afforded to the public.

     57.   Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

     policies, and practices set forth herein unless enjoined by this Court.

     58. On information and belief, Defendant has not offered any form of website and mobile

     application in an accessible format for blind or visually impaired individuals.

     59. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

     privileges, advantages, and accommodations provided at its stores and authorized retailers.



                                                   13
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 14 of 21



     60. All Public Accommodations must insure that their Places of Public Accommodation

     provide Effective Communication for all members of the general public, including

     individuals with disabilities.

     61. On information and belief, Defendant is aware of the common access barriers and

     barriers to effective communication within its Website and the electronic pages/data therein

     which prevent individuals with disabilities who are visually impaired from the means to

     comprehend the information presented therein.

     62. Defendant and alike retailers are fully aware of need to provide full access to all visitors

     to its Website as Department of Justice published several communications stating that the

     website is an auxiliary-aid of the physical stores and must be accessible. (September 25,

     2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

     63. Binding case law increasingly recognize that private entities are providing goods and

     services to the public through the websites that operate as places of Public Accommodation

     under Title III.

     64. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

     website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

     discrimination due to Defendant’s failure to provide a reasonable accommodation for

     Plaintiff’s disability.

     65. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

     alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

     redress from Defendant’s unlawful and discriminatory practices.




                                                   14
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 15 of 21



     66. Notice to Defendant is not required as a result of Defendant’s failure to cure the

     violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§

     2201, 2202.

     67. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

     reasonable fee for services in the prosecution of this cause, including costs and expenses

     incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

     Defendant.

     68. The Website is also a place of Public Accommodation pursuant to 42 U.S.C.

     §12181(7)(E) as the public can purchase TOM JAMES’s merchandise online through the

     Website (which meets the definition of “sales establishment‟).

     69. The Department of Justice has provided useful guidance regarding website accessibility

     under the ADA, and the binding and persuasive case law in this district has applied the Web

     Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

     70. Types of website source-code programming errors include (but are not limited to)

     source-code errors which are easily identifiable and are prone to making the website

     inaccessible, that create empty headings and text fields that create confusion for a user that

     rely on the “TAB” key to navigate a web page.

     71. A sampling review of just part of it revealed that the Website is not functional for users

     who are visually impaired. The Website contains several types of errors, easily identifiable

     and correctable, which occur throughout the Website such as:

          a. All image elements must have an alt attribute. WCAG 2.0 A F65

          b. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A F89




                                                  15
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 16 of 21



          c. All fields in a group of input fields (for example phone numbers) need a label.

               WCAG 2.0 A F86

          d. All onclick handlers should have an equivalent onkeypress handler. WCAG 2.0 A

          e. Button elements containing only an img must have an alt attribute on the img

               WCAG 2.0 A F65

          f.   Content inserted with CSS is not read by some screen readers, and not available to

               people who turn off style sheets. WCAG 2.0 A F87

          g. Iframe and frame elements must have title attributes WCAG 2.0 A 2.4.1

     72. More violations may be present on webpages of the Website, and they will be

     determined and proven through the discovery process and expert audit.

     73. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

     §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

     74. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

     reasonable fee for services in the prosecution of this cause, including costs and expenses

     incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

     Defendant TOM JAMES.

     COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

     75. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

     A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

     Accommodations and requires places of Public Accommodation to be designed,

     constructed, and altered in compliance with the accessibility standards established by Part

     36 Regulation.




                                                  16
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 17 of 21



     76. Defendant’s Website has not been designed to interface with the widely and readily

     available technologies that can be used to ensure effective communication.

     77. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

     Accommodation      under    the   ADA      because    it   owns    and/or    operates   the

     https://www.tomjames.com website which is defined within §12181(7)(E), and is subject

     to the ADA.

     78. In addition, Defendant’s representatives within its store locations have referred

     customers to Defendant’s Website. By Defendant’s representatives referring the public

     /visually impaired individuals to its Website for basic information needed to shop at a TOM

     JAMES store, instead of providing such information at the physical store locations, the

     Website has been rendered an integral part of Defendant’s physical store locations. Thus,

     the failure of that Website contained therein to be accessible to visually impaired

     individuals impedes visually impaired individuals (such as Plaintiff) from access to

     Defendant’s physical store locations.

     79. The ADA applies to the Defendant’s Website, as the Website is a place of Public

     Accommodation for the following reasons: (1) the statutory construction of the ADA

     demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

     Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

     Department of Justice has interpreted the ADA to apply to websites.

     80.   No notice is required because under Title III of the ADA, 42 U.S.C. §

     12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

     class of individuals with disabilities an opportunity to participate in or benefit from the




                                                 17
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 18 of 21



     goods, services, facilities, privileges, advantages, or accommodation, which is equal to the

     opportunities afforded to other individuals.

     81. Unlawful discrimination includes “a failure to make reasonable modifications in

     policies, practices, or procedures, when such modifications are necessary to afford such

     goods, services, facilities, privileges, advantages, or accommodations to individuals with

     disabilities, unless the entity can demonstrate that making such modifications would

     fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

     accommodations.” 42 U.S.C. § 12182(b)(2)(A)(II).

     82. Unlawful discrimination also includes “a failure to take such steps as may be necessary

     to ensure that no individual with a disability is excluded, denied services, segregated or

     otherwise treated differently than other individuals because of the absence of auxiliary aids

     and services, unless the entity can demonstrate that taking such steps would fundamentally

     alter the nature of the good, service, facility, privilege, advantage, or accommodation being

     offered or would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

     83. Defendant is in violation of the ADA by creating barriers for individuals with

     disabilities who are visually impaired and who require the assistance of interface with

     screen reader software to comprehend and access websites and electronic documents. These

     violations are ongoing.

     84. As a result of the inadequate development and administration of Defendant’s Website,

     Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28

     C.F.R. §36.501 to remedy the discrimination.

     84. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

     Mahlberg injunctive relief; including an order to:



                                                    18
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 19 of 21



     a)         Require Defendant take the necessary steps to make the Website and Mobile

     application readily accessible to and usable by visually impaired users, and during that time

     period prior to the https://www.tomjames.com website’s being readily accessible, to

     provide a temporary alternative method for individuals with visual impairments to access

     the information available on the Website until such time that the requisite modifications are

     made. Title III American with Disabilities Act Part 36 Regulation.

     b)        Require Defendant to provide periodic maintenance of the accessible website

     thru the appropriate auxiliary aids such that individuals with visual impairments will be

     able to always receive effectively communication with the Website for purposes of

     viewing, shopping and locating TOM JAMES stores and becoming informed of and signing

     up for TOM JAMES merchandise online, and of viewing electronic documents provided to

     the public within Defendant’s Website.

     c)      During the time period prior to the Website’s being designed to permit individuals

     with visual impairments to effectively communicate, requiring Defendant to provide an

     alternative method for individuals with visual impairments to effectively communicate so

     they are not impeded from obtaining the goods and services made available to the public.

     Title III ADA Part 36 Regulation.

     85. For all of the foregoing, the Plaintiff has no adequate remedy at law.

     DEMAND FOR RELIEF

     WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment against

     Defendant “TOM JAMES COMPANY” and requests the following injunctive relief

     permanently enjoin Defendant from any practice, policy and/or procedure which will deny




                                                  19
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 20 of 21



     Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as the

     Court:

     a. That the Court issue a Declaratory Judgment that determines that the Defendants'

     website at the commencement of the subject lawsuit is in violation of Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

     b. That the Court enter an Order directing Defendants to continually update and maintain

     their computer version of the defendant’s website and TOM JAMES’s website to ensure

     that it remains fully accessible to and usable by visually impaired individuals;

     c. That the Court issue an Order for Defendants to continuously monitor and maintain

     their computer website to ensure that it is readily accessible to and usable by persons with

     vision impairment;

     d. That the Court issue an Injunctive relief order directing Defendants to alter their

     website to make it accessible to, and useable by, individuals with disabilities to the full

     extent required by Title III of the ADA;

     e. That the Court enter an Order directing Defendants to evaluate and neutralize their

     policies and procedures towards persons with disabilities for such reasonable time so as to

     allow Defendants to undertake and complete corrective procedures;

     f. That the Court enter an Order directing Defendants to continually update their website

     to ensure that it remains fully accessible to and usable by visually impaired individuals;

     g. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant

     to 42 U.S.C. § 12205; and


     Respectfully submitted,

         Dated this 11st day of November, 2019.


                                                   20
Case 1:19-cv-24661-FAM Document 1 Entered on FLSD Docket 11/12/2019 Page 21 of 21




                                              s/Acacia Barros
                                              Attorney for Plaintiff
                                              ACACIA BARROS, P.A.
                                              Acacia Barros, Esq.
                                              FBN: 106277
                                              11120 N. Kendall Dr., Suite 201
                                              Miami, Florida 33176
                                              Tel: 305-639-8381
                                              ab@barroslawfirm.com


                                    CERTIFICATE OF SERVICE

      I hereby certify that on this 11st day of November, 2019 that the foregoing document

      has     been filed using CM/ECF system and will be served via email

      when Defendant/Defendant’s counsel enters an appearance.




                                                21
